Title: From Thomas Jefferson to Archibald Stuart, 31 March 1793
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Philadelphia Mar. 31. 1793.

The bearer hereof Mr. John Nancarrow comes to Staunton on some view respecting a mine, in which line of business he has been brought up. He has been engaged in Philadelphia in that of making steel. He is a sensible, scientific and worthy man, and such as is rarely found in the walk of the arts, or even of the sciences. I take the liberty of recommending him to your notice and especially to your counsel in his dealings with persons known to you. I am ever with great and sincere esteem Dear Sir Your affectionate friend & humble servt.

Th: Jefferson

